DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13, along with the newly submitted claims 15-19) in the reply filed on 4/28/2022 is acknowledged.  The traversal is on the ground(s) that examiner fails to provide a proper basis for restriction-referring to features that do not differentiate the claims from one another ("deposition or coating or cleaning"), because the features (a)-(d) of apparatus claim 14 are commensurate with features (a)-(d) of method claim 1.  This is not found persuasive because the restriction requirement is proper when the inventions are distinct and in the instant case, the apparatus can be used to practice another and materially different process other than etching, and the proper reasoning was already provided in the previous office communication.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harrison et al (US 2018/0323074).
Harrison et al disclose an etching process comprising the steps of etching a semiconductor substrate 212 having a mask 214 [0067]; 
Unmasked portions of the substrate is etched to form recess using halogen-based or Ar/H2 plasma 218 and forming a protective film (resemble as the claimed protective film) having a thickness corresponding to one molecular layer on a surface of the recess [0068]-[0070].
Harrison et al disclose that the passivation layer that has been deposited on the bottom trench surfaces of the semiconductor material may be removed by directional ion bombardment from continued exposure to the etching process by halogen-based or Ar/H.sub.2-based plasma thereby allowing continued etching of the semiconductor material [0079]; and leaving the passivation layer on the sidewall of the trench [0080].
Harrison et al disclose that the passivation and etching steps are repeated [0076].
With regards to claim 2, Harrison et al disclose that the passivation material of an alternating etch-passivation method may be supplied by a solid, liquid, or gaseous source of passivation material ([0077]; and it appears that the passivation layer is formed by adsorbing molecules (220) in figure 2.
With regards to claim 16, Harrison et al disclose that the passivation material layer (222) is formed on the recess and also on the mask [0070].
With regards to claim 18, Harrison et al disclose that the substrate to be etched comprises semiconductor material, which may comprise silicon [0117].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,361,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the patent broadly encompasses the instant invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. COLINJIVADI et al (US 2021/0242032) disclose an etching process, which process involves cyclically etching the feature and depositing a protective film on sidewalls of the partially etched feature. These stages are repeated until the feature reaches its final depth (abstract, [0037]-[0045] and Figures 2 and 3A-3C). 
Chen et al (US 2008/0286978) disclose an etching process comprises forming recess 340 through a mask 330 using a first gas; forming a passivation layer 350 over the mask and the recess using a second gas and following the passivation process 220, etch method 200 of FIG. 2 proceeds by etching the masked substrate selectively relative to the passivation layer to deepen the recess ([0026]-[0032] and Figures 3A-3E).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713